IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                 No. 02-20463
                               Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LONNIE LEE CLAY,

                                          Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-01-CR-668-1
                        --------------------
                          January 22, 2003

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Lonnie Lee Clay appeals his guilty-plea conviction for bank

robbery.     Clay asserts, and the Government concedes, that the

written judgment, which states that Clay’s federal sentence is to

run consecutively with his undischarged state sentence, conflicts

with the district court’s oral pronouncement at sentencing that the

federal    sentence   should    run   partially   concurrent   with   Clay’s

undischarged state sentence.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20463
                                -2-

     An oral pronouncement of judgment will control over the

written judgment if the two conflict.     United States v. Martinez,

250 F.3d 941, 942 (5th Cir. 2001).   Accordingly, the judgment is

VACATED and the case is REMANDED for the limited purpose of

allowing the district court to amend its written judgment to

conform to its oral judgment at sentencing.   See Martinez, 250 F.3d

at 942.

     JUDGMENT VACATED AND CASE REMANDED FOR AMENDMENT OF JUDGMENT.